Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 25, 2021, claims 1-24 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed August 25, 2021 have been considered.


Claim Objections

 	Claims 7, 9, 10, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11133038  [‘038]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘038
1. A peak power management circuit on a memory die, comprising: a first transistor configured to provide a first current from a first power source; a second transistor configured to provide a second current from a second power source, wherein the first transistor and the second transistor are connected at a first terminal; a first contact pad held at an electrical potential shared with a second contact pad of another peak power management circuit on a different memory die; a resistor connected in series with the first terminal and the first contact pad; and a fourth transistor configured to regulate a pull-down current flowing from the first contact pad through the fourth transistor.
1. A peak power management circuit on a memory die, comprising: a first transistor and a second transistor arranged in parallel, wherein the first and second transistors each comprises a drain terminal electrically connected to a first power source and a second power source, respectively; a resistor having a first terminal electrically connected to respective source terminals of the first and second transistors; a first contact pad on the memory die, electrically connected to a second contact pad on a different memory die through a die-to-die connection; and a third transistor with a drain terminal electrically connected to a second terminal of the resistor, and a source terminal electrically connected to the first contact pad.
2. The peak power management circuit of claim 1, further comprising: an amplifier with an input terminal electrically connected to a second terminal of the resistor.
2. The peak power management circuit of claim 1, further comprising: an amplifier with an input terminal electrically connected to the drain terminal of the third transistor.
3. The peak power management circuit of claim 2, wherein the amplifier is a comparator.
3. The peak power management circuit of claim 2, wherein the amplifier is a comparator.
4. The peak power management circuit of claim 1, wherein: the first and second transistors are p-channel metal oxide semiconductor field effect transistors (MOSFETs).
4. The peak power management circuit of claim 1, wherein the first and second transistors are p-channel metal oxide semiconductor field effect transistors (MOSFETs).
5. The peak power management circuit of claim 1, wherein the fourth transistor is an n-channel metal oxide semiconductor field effect transistor (MOSFET).
5. The peak power management circuit of claim 1, wherein the third transistor is an n-channel metal oxide semiconductor field effect transistor (MOSFET).
6. The peak power management circuit of claim 1, further comprising: a third transistor, connected in series between the resistor and the first contact pad and configured to regulate a current flowing from the resistor to the first contact pad.
6. The peak power management circuit of claim 1, further comprising: a current source configured to control a peak power operation device on the memory die based on a pull-down current flowing through the current source.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘038, in that patent ‘038 recites "... a first transistor and a second transistor arranged in parallel..."  However, both have generally similar structure, in that, both recitations recite a first and second transistor share a common node, a resistor that is connected to the shared common node, and two contact pads that is enable connection between two different dice.
With respect to claim 2, claim 2 of the application differ from claim 2 of the patent, in that, the patent recites “…an amplifier with an input terminal electrically connected to the drain terminal of the third transistor...”; whereas, claim 2 of the application recites “…an amplifier with an input terminal electrically connected to a second terminal of the resistor…”  However, they are both similar since both structure the amplifier to connect to the shared node that the resistor is connected to.  See claim 1 of the respective application and patent.
For similar reasons, claims 3-6 are rejected over claims 1-6 of patent ‘038.	


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. [US Patent # 10,622,074].
With respect to claim 1, Inagaki et al. disclose a peak power management circuit on a memory die [figs. 1-5], comprising: a first transistor [Tr1] configured to provide a first current from a first power source [via P2]; a second transistor [Tr4] configured to provide a second current from a second power source [P3], wherein the first transistor and the second transistor are connected at a first terminal [at VRC]; a first contact pad held at an electrical potential shared with a second contact pad of another peak power management circuit on a different memory die [col. 4, lines 50-67; and, col. 5, lines 1-20]; a resistor [R1] connected in series with the first terminal and the first contact pad [Tr1, Tr4 and P2]; and a fourth transistor [Tr12] configured to regulate a pull-down current flowing from the first contact pad through the fourth transistor.
With respect to claim 8, Inagaki et al. disclose the first contact pad is electrically connected to the second contact pad on the different memory die through wire-bonding.  See figs. 1-5.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. [US Patent # 10,622,074].
With respect to claim 21, Inagaki et al. disclose a peak power management system on a memory chip with two or more memory dies, comprising: a peak power management circuit on each of the two or more memory dies [figs. 1-5], comprising: a first transistor [Tr1] configured to provide a first current from a first power source [via P2]; a second transistor [Tr4] configured to provide a second current from a second power source [P3], wherein the first transistor and the second transistor are connected at a first terminal [at VRC]; a first contact pad held at an electrical potential shared with a second contact pad of another peak power management circuit on a different memory die [col. 4, lines 50-67; and, col. 5, lines 1-20]; a resistor [R1] connected in series with the first terminal and the first contact pad [Tr1, Tr4 and P2]; and a fourth transistor [Tr12] configured to regulate a pull-down current flowing from the first contact pad through the fourth transistor.
With respect to claim 22, Inagaki et al. disclose a die-to-die connection configured to electrically connect the first contact pad with the second contact pad.  See figs. 1-5.


Allowable   Subject   Matter

 	Claims 11-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 7, the third transistor is an n-channel metal oxide semiconductor field effect transistor (MOSFET).
-with respect to claim 9, the first contact pad is electrically connected to the second contact pad on the different memory die through flip-chip bonding or die-to-die bonding.
-with respect to claim 10, the resistor is configured to measure a total current flowing through the resistor, the total current is a sum of the first current and the second current.
-with respect to claim 11, setting a pull-down current to an estimated peak power current when the potential of the contact pad is higher than the first predetermined voltage, wherein the estimated peak power current corresponds to a peak power operation on a selected memory die; comparing a total current of the PPM circuit on the selected memory die with a maximum current allowed on the selected memory die; and performing the peak power operation on the selected memory die when the total current is less than the maximum current.
-with respect to claim 23, a comparator with an input terminal electrically connected to a second terminal of the resistor.
-with respect to claim 24, a third transistor, connected in series between the resistor and the first contact pad and configured to regulate a current flowing from the resistor to the first contact pad.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 26, 2022